Case 1:15-cv-07433-LAP Document 1201-20 Filed 01/27/21 Page 1 of 21
   Case 1:15-cv-07433-LAP Document 1201-20 Filed 01/27/21 Page 2 of 21


                                                    DC SDNY                1    l
UNITED STATES DISTRICT COURT
                                                   CUMENT                      \I
                                                 ELECTRONJCALLY FP r('\ '
                                                             ~
SOUTHERN DISTRICT OF NEW YORK

----------------------------------------x
                                                IDOC#:
                                                 DATE FilED: ~2~
                                                                ,\              1



VIRGINIA L. GUIFFRE,

                       Plaintiff,
                                                   15 Civ. 7433    (RWS)
     - against -
                                                         OPINION

GHISLAINE MAXWELL,

                       Defendant.
----------------------------------------x
A P P E A R A N C E S:


          Counsel for Plaintiffs

          BOEIS, SCHILLER & FLEXNER LLP
          401 East Las Olas Boulevard, Suite 1 2 00
          Fort Lauderdale, FL 33301
          By:  Sigrid S. Mccawley, Esq.
               Meredith L. Schultz, Esq.



          Counsel for Defendants

          HADDON, MORGAN AND FOREMAN, P.C.
          150 East Tenth Avenue
          Denver, CO 80203
          By:  Laura A. Menninger, Esq.
               Jeffrey S. Pagliuca, Esq.




                                    1
   Case 1:15-cv-07433-LAP Document 1201-20 Filed 01/27/21 Page 3 of 21




Sweet, D.J.


     Eight discovery motions are current ly pending before this

court.



  1. Plaintiff Vir g ini a Gi uffre ("Giuffre" or " Plaintiff " ) has

     moved for an order o f f orensic examinat i on , ECF No. 96 . As

     set forth below, this motion is granted in part and denied

     in part.

  2 . Defendant Ghislaine Maxwell ("Maxwell " ) or ("Defendant " )

     has moved to compel Plaintiff to disclose a ll eged on - go in g

     criminal investigations by law enforcement , ECF No. 1 01 . As

     set for below, th is motion i s den i ed .

  3 . Pla intiff has moved to compel Defendant to answer

     deposition questions , ECF No . 143. This motion is granted.

  4 . Defendant has moved to compel non-privileged documents, ECF

     No. 155. As set forth below, this motion is den i ed .

  5. Plaintiff has moved f or l eave to serve three deposit i on

     subpoenas by means other than personal service , ECF No.

     160. As set forth below, this motion i s granted in part and

     denied in part.

  6 . Defendant has moved to compe l attorney - client

     communications and work product, ECF No . 164. As set forth

    below , this motion denied.


                                   2
      Case 1:15-cv-07433-LAP Document 1201-20 Filed 01/27/21 Page 4 of 21




     7. Pl a i ntiff has moved to exceed the presump t ive ten

        deposition limit , ECF No . 172 . As set fort h be l ow , this

        motion is granted in part and denied in part .

     8 . Pl aintiff has moved for leave to fi l e an opposit i on brief

        in excess of the 25 pages permitted under this Court ' s

        Individual Ru l es of Practice . This motion is granted .




I.      Prior Proceedings



        Familiarity with the prior proceedings and facts of this

case as discussed in the Court's prior opinions is assumed . See

Giuffre v . Maxwell , No . 1 5 Ci v . 7433 (RWS) , 2016 WL 83 1 949

(S . D. N. Y. Feb . 29 , 2016) ; Giuffre v . Maxwe ll, No. 15 Civ . 7433

(RWS)    (S.D.N.Y . May 2 , 2016).



        Pl aint i ff filed her mot i on for clarification of the Court ' s

March 17 , 2016 Order and for forensic examination on April 13 ,

2 016 . By Order dated April 15 , 20 16, the motion for

c l arification was denied on the basis that further c l ar i fication

was unnecessary. Oral argument was held with respect to forensic

examination on May 12 , 2016 , at which time the matter was deemed

fully submitted.




                                      3
    Case 1:15-cv-07433-LAP Document 1201-20 Filed 01/27/21 Page 5 of 21




     Defendant filed her motion to compel Plaintiff to disclose

ongoing criminal investigations by law enforcement , or in the

alternative to stay proceedings, on April 18, 2016. Oral

argument was heard and the motion granted in part and denied in

part on April 21 , 20 16. Plaintiff was directed to submit the

relevant materials for in camera review. Plaintiff did so on

April 28, 2016.



     Plaintiff filed her motion to compel Defendant to answer

deposition questions on May 5, 2016. Oral argument was held on

May 12, 2016 , at which time the matter was deemed fully

submitted.



     Defendant fil ed her motion to compel non-privileged

documents on May 20, 2016 . By Order dated May 23, 2016 , the

motion was set for argument on June 2, 2016 . The motion was

taken on submission on that date. Defendant filed a reply on

June 6, 2016 .



     Plaintiff filed her letter motion for l eave to serve three

depositions subpoenas by means other than personal service. By

Order dated May 27 , 2016, the motion was set for argument on

June 2 , 2016. The motion was taken on submission on that date.




                                    4
       Case 1:15-cv-07433-LAP Document 1201-20 Filed 01/27/21 Page 6 of 21




        Defendant fi l ed her motion to compel attorney - c l ient

communications and work product on May 26 , 2016 . By Order dated

May 27 , 2016 , the motion was set for argument on June 2 , 2016.

The motion was taken on submi ssion on that date . Defendant fi l ed

a reply on June 6, 2016.



        Plaintiff fi l ed her motion to exceed the presumptive ten

deposition limit on May 27 , 2016 . By Order dated June 6 , 2016 ,

the motion was set returnable on June 16 , 2016 , at which time

the motion was deemed ful l y submitted .



        Plaintiff fi l ed her motion for leave to file excess pages

on June 1 , 2016 .




II .    Applicable Standards



        Rule 26 "create[s] many options for the district judge .

   [to] manage the discovery process to facilitate prompt and

efficient resolution of the lawsuit . " Crawford-El v . Britton ,

523 U.S . 574 , 599 , 1 18 S . Ct. 1584 , 1597 , 140 L . Ed . 2d 759

(1998). It "vests the trial judge with broad discretion to

tailor discovery narrowly and to dictate the sequence of

discovery. " Crawford- El v . Britton, 523 U.S. 574 , 598 , 118 S .



                                       5
    Case 1:15-cv-07433-LAP Document 1201-20 Filed 01/27/21 Page 7 of 21




Ct . 1584 , 1597 , 140 L . Ed . 2d 759 (1998) . The District Court may

expand or limi t the permi tted number and time limits of

depositions , direct " the t i me , p l ace , and manner of discovery ,

or even bar discovery on certa i n s u bjects , " and may "set the

timing and sequence of d i scovery . " Id . a t      598-99 ; Fed . R . Civ .

P . 26(b)(2)(A) .



      Consequently , the Court has wide discretion in decid i ng

motions to compel. See Grand Cent . P ' ship . Inc . v . Cuomo , 1 66

F . 3d 473 , 488   (2d Cir . 1999) . Federal Rule of Civil Procedure 26

states :

      Parties may obtain discovery regarding any nonprivileged
      matter that is relevant to any party ' s claim or defense-
      including the existence , description , nature , custody ,
      condition, and location of any documents or other tangib l e
      things and the identity and location of persons who know of
      any discoverable matter . For good cause , the court may
      order discovery of any matter relevant to the subject
      matter involved in the act i on.
Fed . R. Ci v . P . 26 . If a party objects to discovery requests ,

that party bears the burden of showing why d i scovery should be

denied . Freyd l v . Meringolo , 09 Civ . 07196 (BSJ) (KNF) , 2011 WL

256608-7 , at *3 (S . D.N . Y. June 16 , 20 11 ) .




                                       6
    Case 1:15-cv-07433-LAP Document 1201-20 Filed 01/27/21 Page 8 of 21




III. The Motion For an Order of Forensic Examination Is Granted

in Part and Denied in Part



      Federal Rule of Civil Procedure 2 6 ( f) ( 3) ( C) requires the

parties to state their views and proposals as to preservat i o n of

electronically stored information ("E SI") and the form of

production of ESI. Fed. R. Civ . P. 26(f) (3) (C). Defendant having

admitted to de l etion practices that indicate relevant documents

and also refused to detail document search methods , good cause

exists to warrant court supervised examination of her electronic

devices. Accordingly, Plaintiff ' s motion is granted in part .



     Defendant is ordered to col l ect all ESI by imaging her

computers and collecting all email and text messages on any

devices in Defendant's possession or to which she has access

that Defendant used between th e period of 2002 to present .

Defendant is further directed to run mutua ll y - agreed upon search

terms related to Plaintiff's requests for production over the

aforementioned ESI and produce responsive documents within 21

days of distrib u tion o f this opinion .




                                    7
      Case 1:15-cv-07433-LAP Document 1201-20 Filed 01/27/21 Page 9 of 21




IV.   The Motion to Compel Plaintiff to Disclose Ongoing Criminal

Investigations is Denied



      The public interest privilege " exists to encourage

witnesses to come forward and provide information in crimina l

investigations carried out by              [law enforcement ] without

fear that the information wi l l be disclosed ." Sanchez by Sanchez

v. City of New York , 201 A. D. 2d 325 , 326 , 607 N. Y.S . 2d 321

(1994) . A party seeking disclosure of such information "first

must demonstrate a compelling and particu l arized need for

access " beyond "[g]eneral and conc l usory allegations . " Id . The

Court then weighs application of the qualified privilege by

balancing the need for production against the potentia l harm to

the public from disclosure . I d.



      After rev i ew of the materials in camera , the qual i fied

pub l ic interest privil ege as set forth in Sanchez has been

established with respect to the submitted documents. Defendant

has articulated no need for the documents . Accordingly , the

balance weighs in favor of the pr i vilege, and the motion to

compel is denied . To preserve the record, Pl aintiff is directed

to file under seal a comprehensive copy of the log and documents

within 21 days of distribution of this opin i on.




                                      8
Case 1:15-cv-07433-LAP Document 1201-20 Filed 01/27/21 Page 10 of 21




                                9
Case 1:15-cv-07433-LAP Document 1201-20 Filed 01/27/21 Page 11 of 21




                                10
       Case 1:15-cv-07433-LAP Document 1201-20 Filed 01/27/21 Page 12 of 21




VI .    The Motion to Compel Non-Privileged Documents is Granted in

Part and Denied in Part



        Defendant has sought to compel the following documents:            (1)

attorney-client communications regarding media advice;               (2) pre-

existing documents transmitted to counsel ;          (3) documents shared

with or communicated to unidentified third parti es ;          (4)

documents primarily for the purpose of providing business

adv ice;    (5) documents subject to an unidentified common interest

or joint defense protection.



        Plaintiff has represent ed that all responsi ve "attachments"

Defendant seeks to compel have been produced . Accordingly, this

request is denied .



        Defendant seeks to compel attorney-client communications

that include "third parties " on the basis that Plaintiff ' s

privilege log is deficient for identifying individuals as

"professionals retained by attorneys to aid in the rendition of

legal advice . " A review of Plaintiff ' s privilege log shows

Plaintiff has expressly claimed privilege , described the nature

of the withheld documents , communications , and tangible things

not produced, and generally logged communications in compliance

with Federal Rule of Civil Procedure 2 6 (b) ( 5) (A) (ii) . " Unless

                                       11
    Case 1:15-cv-07433-LAP Document 1201-20 Filed 01/27/21 Page 13 of 21




the client waives privilege , an attorney or his or her employee,

or any person who obtains without the knowledge of the client

evidence of a confidential communication made between the

attorney or his or her employee and the client in the course of

professional employment , shall not disclose, or be allowed to

disclose such communication, nor shall the client be compelled

to disclose such communication." N. Y. C.P.L . R. 4503      (McKinney)

(emphasis added) . The conduct expl i citly described by statute as

privileged does not operate as waiver, and again Defendant has

provided no factual basis to suggest Plaintiff has

misrepresented the identity or role of the third-parties listed .

Defendant ' s request is denied .



     Defendant ' s challenge to the common interest privilege

claims is likewise unavailing . Regardless of whether Plaintiff

has reflexively claimed the common interest privilege in each

entry does not vitiate the otherwise applicable privilege claims

made , and Defendant has provided no factual foundation to

establish waiver or failure of the other claimed privileges .



     Finally, with respect to the media and business advice

communications, Defendant has marshaled no evidence to support

her speculation that the documents logged as privileged are

improperly withheld other than the fact that one member of

                                    12
    Case 1:15-cv-07433-LAP Document 1201-20 Filed 01/27/21 Page 14 of 21




Plaintiff ' s legal team is an author . Plaintiff has represented

to the Court and via a detai l ed privilege log that the

communications in question are privileged. Stan Pottinger , the

author in question , is a barred attorney of record in this case ,

incomparable to Defendant ' s med i a agent   (and non - attorney)   Ross

Gow . That Pottinger has written non - legal material , or e ve n

whether his " primary occupation in the most recent years [is] as

a nove l ist , " is irrelevant to whether his communication with

Plaintiff as her counsel was for the purpose of providing legal

advice . Similarly , Bradley Edwards , who Defendant has already

challenged, is an attorney of record in this case , and Defendant

has provided no evidence other than the fact of his

representation of Plaintiff ' s non - profit to doubt that the

communications logged are privi l eged.



     Having provided no grounds to doubt the sworn

representations of Plaintiff ' s counsel , Defendant ' s moti on to

compel these communications is denied . Defendant is granted

leave to refile the motions with respect to media and business

advice on the basis o f relevant and non - specious factual

support . Court intervention should not be invoked to resolve

routine discovery matters on the basis of a supposition of bad

faith.   Further filing of frivolous or vexatious motions lacking

sufficient factual support to support a colorable argument           (or

                                    13
   Case 1:15-cv-07433-LAP Document 1201-20 Filed 01/27/21 Page 15 of 21




on the basis of misrepresented or false facts or law) will be

met with sanctions.




VII. The Motion for Leave to Serve Three Deposition Subpoenas By

Means Other than Personal Service is Granted in Part and Denied

in Part



        Pla i ntiff seeks to compel subpoenas to serve Nadia

Marcinkova , Sarah Kellen , and Jeffrey Epstein . The request is

denied wi th respect to Epstein as moot. No opposition having

been f il ed and the testimony of Marcinkova and Kellen being

relevant to falsity of the defamation at issue , the motion is

granted with respect to Marc i nkova and Kellen .




VIII.        The Motion to Compel Attorney-Client Communications

and Work Product is Denied



        Defendant argues that " Edwards and Cassell preemptively

filed an action against Dershow i tz proclaiming they did not

violate Rule 11          [and i ] n doing so , they voluntarily put at

issue and relied on : a) their good faith reliance on information

commun i cated to them by Plaint i ff , and b) their work product


                                   14
    Case 1:15-cv-07433-LAP Document 1201-20 Filed 01/27/21 Page 16 of 21




show i ng that their filing was reasonably investigated and

substantia ll y justified . " Def .' s Rep l y in Supp . Mot . to Compel

all Att ' y-Client Comms. and Att ' y Work Product at 8 - 9 (Def .' s

Reply on AC") . The Broward County , Fl orida Court ruled on this

argument in Edwards and Cassell v . Dershowitz and Defendant

argues in reply that this order is non - binding , and was issued

pr i or to Plaintiff ' s testimony. I d . at 1 .



     Defendant was not a party to the Florida case.

Nevertheless , Defendant ' s argument is nearly identica l to

Dershowitz's. Defendant argues Plaintiff ' s testimony arose after

the ruling in the Florida case , however , the principle of that

argument is the same: Defendant placed her attorney-c l ient

communications with Edwards and Cassel l at i ssue by relying on

the content of those communications in Edwards and Cassell v .

Dershowitz . The Florida Court ' s rul i ng is therefore h i ghly

relevant privilege has not been waived. 2 The motion is

accordingly denied .



2 The Court declines to address the choice of law issue , as
application of Florida or New York at - issue doctrines are not
outcome determinative in this instance and thus no determination
is necessary . Compare Coates v . Akerman , Senterfitt & Eidson ,
P.A ., 940 So . 2d 504 , 510 (Fla . Dist . Ct . App . 2006) ("for
waiver to occur under the at issue doctrine , the proponent of a
privilege must make a claim or raise a defense based upon the
privileged matter and the proponent must necessarily use the
privileged information in order to establish its claim or
defense ." ) with Chin v. Rogoff & Co. , P.C ., No. 05 CIV.
                                    15
Case 1:15-cv-07433-LAP Document 1201-20 Filed 01/27/21 Page 17 of 21




                                16
Case 1:15-cv-07433-LAP Document 1201-20 Filed 01/27/21 Page 18 of 21




                                17
          Case 1:15-cv-07433-LAP Document 1201-20 Filed 01/27/21 Page 19 of 21
•
    X.      The Motion for Leave to File Excess Pages is Granted



            Plaintiff sought leave to file excess pages in response to

    Defendant's motion to compel attorney - client communications and

    work product. To the extent the motion is not moot , leave is

    granted .




    XI.     Conclusion



            As set forth above: the motion for an order of forensic

    examination is granted in part and denied in part; the motion to

    compel to compel Plaintiff to disclose alleged on - going criminal

    investigations by law enforcement is denied ; the motion to

    compel Defendant to answer deposition questions is granted ; the

    motion to compel non - privileged documents is denied ; the motion

    for leave to serve three deposition subpoenas by means other

    than personal service is granted in part and denied in part; the

    motion to compel attorney - client communications and work product

    is denied ; the motion to exceed the presumptive ten deposition

    limit is granted; the motion for l eave to file an opposition

    brief in excess of the 25 pages permitted under this Court's

    Individual Rules of Practice is granted. This opinion resolves

    ECF Nos . 96 , 101 , 143 , 155 , 160, 164 , 172 , and 182 .



                                          18
            Case 1:15-cv-07433-LAP Document 1201-20 Filed 01/27/21 Page 20 of 21
.':




             For purposes of managing the filings in this case , the

      parties are further directed to comply with the Court 's

      Individual Rules of Practice by providing all future motion

      papers in their full non -redacted form,             comp l ete with related

      dec l arat i ons and exhib it s , in a sing l e complete bound hard copy

      delivered to Ch ambers at the time of filing. All soft - cop i es

      must be provided by attachment of a single PDF in its full non-

      redacted form,     including a ll related dec l arations and exhib it s

      irrespective of whether each attachment or declaration is

      intended to be filed under seal. Soft - copies must be provided in

      addit i o n to, not in li eu o f, hard-copies.



            This matter being sub j ect to a Protective Order , the parties

      are   directed    to   meet    and    confer     regarding    redactions     to   this

      Opin i on   cons i stent   with      that   Order.   The     parties   are   further

      directed    to   jointly      file    a   proposed   redacted    version     of   this

      Opinion or notify the Court that none are necessary with in two

      weeks of the date of receipt of this Opin i on .




                   It is so ordered .




                                                  19
       Case 1:15-cv-07433-LAP Document 1201-20 Filed 01/27/21 Page 21 of 21




New York, NY
June   'J.,o ,   2016
                                                      U.S.D.J.




                                      20
